Title: The American Commissioners: Contract with Rey de Morande, 31 October 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


We cannot explain this document. It is among Franklin’s papers, he and his colleagues signed it, and he endorsed it; but we can find no trace of the Cadiz merchant with whom it was supposedly made, or of cannon bought from any Spanish suppliers at this time. One of the central points of this agreement, furthermore, is to barter tobacco for guns; and the commissioners had realized months before that such an exchange was not feasible. They were doing all in their power to obtain artillery, it is true, but their hope of obtaining it through this contract must have been slim.
 
Oct. 31. 1777
We the Subscribers Benj. Franklin, Silas Deane, and Arthur Lee Esqrs. Commissioners of the United States of America on the one part and Rey de Morande of Cadiz on the other Part, have Covenanted and Contracted as follows. viz
1st. I the said Rey de Morande, as well in my own name as in the name of the House of Messrs. Rey and Brandenbourg of Cadiz do Covenant and engage to deliver at my own peril risk Cost and expence, in one or more of the Ports or Harbours of Virginia or Maryland, or the Ports of Boston Philadelphia, New London, or Portsmouth in New Hampshire, The Quantity of six thousand five hundred Quintals of Iron Cannon, of which there shall be eighty Eight pieces carrying Balls of 12 lb. weight each and forty seven pieces carrying balls of six lb.; making together one hundred and thirty five pieces and weighing 4200 Quintals: Also twenty eight pieces carrying Balls of 24 lb. and seventeen pieces carrying Balls of 18 lb.; making together Forty five pieces and weighing 2300 Quintals and these last 45 pieces having each a Cross at the mouth: and I do engage that the whole of the aforesaid Cannon making 180 in number, are of good sweedish Iron, and have been examined and proved by firing in the usual manner, by the Officers of Artillery of his Catholic Majesty.
2ly. I the said Rey de Morande do engage to defray the Expences of Lading or Shipping the Tobacco which is to be delivered in Payment for the said Cannon.
3. We the said Benj. Franklin, Silas Deane, and Arthur Lee, do Covenant and engage in behalf of the Congress of the United States of America that the before mentioned Cannon, being duly delivered in one or more of the Ports above specified, there shall be furnished and delivered to the Captain or Captains bringing the said Cannon or to the Bearer of a Letter of Attorney executed for that Purpose by the house of Rey and Brandenbourg before named one Quintal and a half, of good and Merchantable Tobacco, for each Quintal of the Cannon before mentioned: the said Tobacco to be provided and delivered in any of the Ports of Virginia or Maryland, which the Representatives of the said Rey and Brandenbourg shall chuse or appoint.
4 We also engage that the expences of Landing or unlading the Cannon before mentioned, shall be defrayed by the Congress of the said united States.
5th. We do moreover engage that if the Quantity of 9750 Quintals of Tobacco for the Payment of the said 6500 Quintals of Cannon, shall not be provided and ready for delivery as aforesaid, within three Calendar months after the arival and Delivery of the said Cannon then and in that Case, there shall be paid by the said Congress after the Rate of Fifty Quintals of Tobacco for each months delay beyond the said three months, as an indemnification to the said Rey and Brandenbourg, for the Expences and damages arising from such Delay. In Witness whereof the Parties before named have interchangeably subscribed their names at Paris, the thirty first of October one thousand seven Hundred and Seventy seven.
Rey DE MorandeB. FranklinSilas DeaneArthur Lee
 
Endorsed by Franklin: Contract for Cannon With Rey Morande
